By the Court.
A judgment creditor may have an action of debt on the judgment, for the recovery of his due out of the effects of an absconding debtor, in the hands of his agent or trustee, in case satisfaction cannot be obtained out of the estate of the debtor, by the levy of an execution issued on such judgment: But in this case, there being no allegation in the declaration that an execution hath issued on the judgment declared upon, and a non est inventus been returned; or that no goods or personal estate of the debtor could be found, on which an execution might be levied, and satisfaction of the debt obtained; on that ground the declaration is insufficient.